       Case 1:19-cv-00361-MV-SCY Document 17 Filed 09/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


GERALD JAMES VIARRIAL,

       Petitioner,

v.                                                          Civ. 19-361 MV/SCY
                                                            Cr. 15-214 MV/SCY 1
UNITED STATES OF AMERICA,

       Respondent.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate Under 28 U.S.C. §

2255 (Civil “CV” Doc. 1; Criminal “CR” Doc. 157) and Petitioner’s Motion to Supplement (CV

Doc. 15). Pursuant to 28 U.S.C. § 636(b)(1)(A) and Federal Rule of Civil Procedure 72(a), the

Court referred this matter to Magistrate Judge Steven C. Yarbrough to conduct hearings, if

warranted, and to perform any legal analysis required to recommend an ultimate disposition of

the case. CV Doc. 3.

       On July 2, 2020, Judge Yarbrough entered his Proposed Findings and Recommended

Disposition (“PFRD”) in which he recommends denying Petitioner’s Motion to Supplement and

denying Petitioner’s Motion to Vacate. CV Doc. 16. Judge Yarbrough notified the parties that

they had 14 days from the service of the PFRD to file any objections to the PFRD. Id. at 29. The

parties have not filed any objections to the PFRD, thereby waiving their right to review of the

proposed disposition. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th

Cir. 1996). Furthermore, upon review of the PFRD, the Court concurs with Judge Yarbrough’s

findings and recommendation.
Case 1:19-cv-00361-MV-SCY Document 17 Filed 09/09/20 Page 2 of 2




Wherefore,

IT IS HEREBY ORDERED AS FOLLOWS:

1.    The Magistrate Judge’s Proposed Findings and Recommended Disposition (CV
      Doc. 16) is ADOPTED;

2.    Petitioner’s Motion to Supplement (CV Doc. 15) is DENIED;

3.    Petitioner’s Motion to Vacate Under 28 U.S.C. § 2255 (CV Doc. 1; CR Doc. 157)
      is DENIED and this case is DISMISSED;

4.    A certificate of appealability is DENIED;

5.    A final order is entered concurrently herewith.



                                    ________________________________
                                    MARTHA VÁZQUEZ
                                    UNITED STATES DISTRICT JUDGE




                                      -2-
